UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-7916


WILLIAM DAWSON,

                     Plaintiff - Appellant,

              v.

DONALD C. HICKS, Craven County D.A.; J. RAY FREEMAN, Craven County
Sheriff Department; CRAVEN COUNTY,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:19-ct-03291-BO)


Submitted: June 24, 2021                                          Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Dawson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Dawson seeks to appeal the district court’s order dismissing, after 28

U.S.C. § 1915A review, Dawson’s 42 U.S.C. § 1983 complaint and denying Dawson’s

application for injunctive relief (“dismissal order”), * as well as the court’s subsequent order

denying Dawson’s Fed. R. Civ. P. 59(e) motion (“Rule 59(e) order”). We dismiss the

appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered the Rule 59(e) order on November 4, 2020. Dawson filed

his notice of appeal on December 17, 2020. Because Dawson failed to file a timely notice

of appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal.

We deny Dawson’s motion to liberally construe his appeal as a habeas case.




       *
         Although the district court dismissed Dawson’s complaint without prejudice, the
dismissal order is a final, appealable order. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615
(4th Cir. 2020), cert. denied, 141 S. Ct. 1376 (2021).

                                               2
      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                          3